This case is on appeal taken by plaintiff from judgment sustaining exceptions of no cause and no right of action and a plea of res judicata, filed by the defendant, Robert J. Newson. The case is one of several between the same parties, the first of which was filed by defendant Newson on rent account coupling therewith a writ of provisional seizure under which some law books and other chattels were seized, ultimately sold under fi. fa. and purchased by Newson. Subsequent suits filed by Richmond, including this one, seek to have decreed null and void said writs, the seizures thereunder, the sale made under the fi. fa., and to recover the property sold together with large amounts in damages.
The exceptions and plea are in whole or part based upon the record and final judgment of the First District Court, Caddo Parish, in suits Nos. 85028 and 85657 on the docket thereof between these same parties, the former being an appeal de novo from the City Court of the City of Shreveport, and numbered 43298 on the docket thereof. When trial was had of the exceptions and plea the exceptor offered and filed in evidence the entire record in said two cases and the minute entries in No. 85657, but the offerings are not incorporated in the transcript now before us. This being true, the record is incomplete and will have to be returned to the Clerk of the lower court for completion by attaching or incorporating therein said two *Page 590 
records and the minute entries in suit No. 85657. Without these records, etc., this court is not in a position to pass on the questions involved in the appeal.
For the reasons herein given, it is ordered that the record in the present case be returned to the Clerk of Court of the First Judicial District, Parish of Caddo, for completion in the respects above mentioned; and that this be done and the completed record returned to this court within ten days from date of the rendition of this order.